Citation Nr: 1218657	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-26 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for VA benefit purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The Veteran had active duty service from February 1955 to September 1976.  He died in March 1999.  The appellant asserts that she is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decisional letter by a Regional Office (RO) of the Department of Veterans Affairs (VA), which determined that the appellant was not entitled to recognition as the surviving spouse of the Veteran.  The appellant's notice of disagreement (NOD) was received in May 2008.  A statement of the case (SOC) was issued in July 2008, and a substantive appeal was received in September 2008.  The appellant appeared at a June 2009 Decision Review Officer (DRO) hearing at the RO.  A transcript is of record.  In the appellant's September 2008 substantive appeal, she also requested a hearing before the Board; however, in a statement received in March 2010 she indicated that she no longer wanted a hearing and requested that her case be certified to the Board.

Also as an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  There is no file contained in the Virtual VA system for the Veteran.  




FINDINGS OF FACT

1. The Veteran and the appellant participated in a marriage ceremony in November 1958 in the Republic of the Philippines.

2. The Veteran subsequently relocated to the United States and became a naturalized United States citizen in December 1974.

3. The Veteran obtained a divorce from the appellant in Missouri in June 1976.

4. The Veteran participated in a marriage ceremony with D.L.B. in October 1987 in Missouri.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving spouse of the Veteran for VA benefit purposes.  38 U.S.C.A. §§ 101(31), 103(a) (West 2002); 38 C.F.R. §§ 3.50(b), 3.52 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant appeal, there is no further dispute as to the relevant facts, and the law is controlling.  Because the law, and not the evidence, is dispositive of this claim, the notice and duty to assist provisions of the VCAA are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  

The Board does note, however, that additional evidence (in the form of a copy of the appellant's divorce decree and property settlement agreement with the Veteran) was associated with the claims file subsequent to the December 2009 supplemental statement of the case (SSOC) but prior to the certification of the appellant's appeal to the Board in June 2010.  See January 2010 submission from the appellant.  Under 38 C.F.R. § 19.37, evidence received by the agency of original jurisdiction (AOJ) prior to transfer of the records to the Board after an appeal has been initiated (including evidence received after certification has been completed) will be referred to the appropriate rating or authorization activity for review and disposition, unless the additional evidence is duplicative of evidence previously considered or is not relevant to the issues on appeal.  The Board has carefully reviewed the appellant's January 2010 submission and finds that a copy of the property settlement agreement was previously associated with the record and considered by the RO in the July 2008 SOC.  As for the divorce decree, the pertinent information contained therein (i.e., the date of divorce) is cumulative of information that was already associated with the record and considered by RO in the December 2009 SSOC.  Accordingly, the additional evidence do not require return to the AOJ for initial consideration (under 38 C.F.R. § 19.37(a)), and the Board will proceed to address the merits of the claim.

B. Legal Criteria, Factual Background, Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The matter at hand stems from an April 2008 determination by the RO that the appellant was not entitled to VA death benefits.  The RO denied the appellant's claim based on a finding that she was not married to the Veteran at the time of his death, and was not his surviving spouse.

In order to be entitled to VA or death benefits as a "surviving spouse" of a veteran, the applicant must have been the veteran's spouse at the time of the veteran's death and lived continuously with the veteran from the date of their marriage to the date of his or her death, except where there was a separation due to the misconduct of, or procured by the veteran without the fault of the spouse.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  The term "spouse" is defined as a person of the opposite sex whose marriage to the veteran is valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. §§ 3.1(j), 3.50(a).

The validity of a divorce decree regular on its face, will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in the claim for VA benefits would be affected thereby.  38 C.F.R. § 3.206.  Where the issue is the validity of marriage to a veteran following a divorce, the matter of recognition of the divorce by VA (including any question of bona fide domicile) will be determined according to the laws of jurisdictions specified in 38 C.F.R. § 3.1(j).

The record shows that the appellant and Veteran were married in the Philippines in November 1958  and were divorced per a Decree entered by a Missouri court in June 1976.  Thereafter, the Veteran remarried D.B.  In a VA Form 21-256, received from the Veteran in December 1991, he indicated that he was currently married and had been married twice.  He listed his current spouse as D.B., and stated that the marriage took place in October 1987 in Missouri.  The Veteran died in March 1993; his death certificate notes that he was married at the time of his death and lists D.B. as his surviving spouse.  According to a death certificate,  D.B. died in December 2005 without a surviving spouse.  In December 2006, the appellant initiated a claim for VA death benefits and asserted that she was the Veteran's legal surviving spouse.

At a June 2009 DRO hearing, the appellant testified that at the time of her marriage to the Veteran, he was a member of the United States Navy.  For years, even after they had children, she followed him from duty station to duty station until he volunteered to go to Vietnam.  That was when she elected to return to the Philippines.  After Vietnam, the Veteran returned to U.S. Naval Base Subic Bay for two years before returning to the United States for what was supposed to be his last duty station for another two years.  Four months after his departure, however, she stopped hearing from the Veteran and received no financial support from him.  When she finally heard from him in 1975, she received a letter of divorce.  After asking for some financial support, the appellant was told that she would have to sign the divorce papers first before he would consent to providing financial support.  The appellant stated that this was the only reason she agreed to sign the divorce papers, and noted that she was not at fault for the divorce.  She further testified that she did not think divorces were available in the Philippines at the time of her marriage to the Veteran, and that annulments were only recently recognized in the 1990s.  Therefore, as far as she knew, she was still married to the Veteran at the time of his death because even she could not get married even if she wanted to.

In written argument received in May 2009, the appellant asserted that her marriage to the Veteran in November 1959 was governed by the laws of the Philippines and thus still valid at the time of his death, notwithstanding the fact that he obtained a divorce in 1976, because Philippine laws do not provide for an absolute divorce.  Citing to Article 15 of the Philippines Civil Code which states that, "Laws relating to family rights and duties, or to the status, condition and legal capacity of persons are binding upon citizens of the Philippines, even though living abroad," the appellant stated that even though the divorce that the Veteran obtained may have been valid where it was granted, it could not have been recognized in the Philippines.  She further asserted that the Veteran's subsequent marriage to D.B. was a bigamous marriage and punishable as a criminal act under Philippine law.

The Board notes, however, that Article 26 of the Family Code of the Philippines, enacted in 1988, provides, in pertinent part, that:

Where a marriage between a Filipino citizen and foreigner is validly celebrated and a divorce is thereafter validly obtained abroad by the alien spouse capacitating him or her to remarry, the Filipino spouse shall have capacity to remarry under Philippine law.  (As amended by Executive Order 277.)

This means, essentially, that even though divorces by Filipinos are not recognized in the Philippines, divorces by foreign spouses of a Filipino may be recognized in the Philippines.  In Republic v. Orbecido, G.R. No. 154380, 5 October 154380, the Supreme Court of the Philippines further held that this provision of law was applicable to Filipinos who have become a naturalized citizen of another country.  Specifically, the Supreme Court of the Philippines stated:

. . . [T]aking into consideration the legislative intent and applying the rule of reason, we hold that Paragraph 2 of Article 26 should be interpreted to include cases involving parties who, at the time of the celebration of marriage were Filipino citizens, but later on, one of them becomes naturalized as a foreign citizen and obtains a divorce decree.  The Filipino spouse should likewise be allowed to remarry as if the other party were a foreigner at the time of the solemnization of the marriage.  To rule otherwise would be to sanction absurdity and injustice . . . 

The reckoning point is not the citizenship of the parties at the time of the celebration of the marriage, but their citizenship at the time a valid divorce is obtained abroad by the alien spouse capacitating the latter to remarry.

Applying the legal precedent set by Obrecido to the facts of the appellant's claim, the Board observes that although the appellant and the Veteran were Filipino citizens at the time of their marriage in November 1958, the Veteran subsequently became a naturalized citizen of the United States in December 1974 (see United States of America Certificate of Naturalization) and thus was an American citizen at the time of the June 1976 divorce decree.  Therefore, the June 1976 divorce is valid and entitled to recognition both under American and Philippine laws.  Notably, the appellant has admitted both in March 2008 written correspondence and at the June 2009 DRO hearing that she was married a second time from 1994 to 2001, to M.C., an American citizen in Virginia.  The fact that she willingly and freely entered into a second marriage following her divorce from the Veteran does not, as she testified at the June 2009 DRO hearing, suggest that she was under the impression that she was still married to the Veteran at the time of his death and could not remarry even if she wanted to.  Indeed, if she was still married to the Veteran up until the time of his death (as she claims) then that would mean that her marriage to M.C. was also a bigamous marriage and punishable as a criminal act under Philippine law (as she has characterized the Veteran's marriage to D.B.).

Finally, the record reflects that in March 2008, the appellant submitted an undated letter from the Social Security Administration (SSA) advising her that she was entitled to Social Security benefits.  At the June 2009 DRO hearing, the appellant testified that she was receiving SSA benefits as a result of the Veteran's service and that she had been recognized as his surviving spouse for SSA purposes.  The Board has carefully reviewed the SSA letter and finds that there is no indication in the letter to suggest that she is receiving SSA benefits as the Veteran's surviving spouse.  More importantly, however, is the fact that the Board is not bound by the findings of SSA.  Therefore, even if SSA has determined that the appellant is the Veteran's surviving spouse for SSA benefits purposes, that would not be sufficient evidence to establish that she is his surviving spouse for VA benefits purposes.  

Because the appellant and Veteran were validly divorced at the time of his death, she may not be recognized as the surviving spouse of the Veteran for VA benefit purposes.  The Board notes further that as the disposition of this claim is based on the law, and not the evidence, the claim must be denied on the basis of lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appellant is not entitled to recognition as the surviving spouse of the Veteran.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


